Wood, J., (after stating the facts). 1. The provision in the policy that the assured “shall have fully and faithfully complied with the constitution of this association” is a condition precedent to liability on the policy. Section 6 of the constitution requires the secretary of the grand lodge after the 1st of October, 1891, to give notice quarterly to the-masters of every lodge in the State of an assessment of $1 -against each master mason in good standing at the time of such notice. It further requires each master mason to pay within thirty days from the date of said notice the amount of the assessment or dues. Failure to pay within the time specified ipso facto results in su-spen-' sion until the dues and assessments are paid. The “assessment of $1 against each master mason in good standing” is a fixed and continuing charge levied by the constitution itself at regular periods. Each master mason must pay this assessment at the time prescribed in order to preserve his good standing in the association. The time when the secretary shall give the notice is fixed at a certain date, and within thirty days from this date the master masons in good standing must pay their dues or stand suspended. It will be observed that the secretary is not required to “make out and forward an assessment” to each master mason, but to the “masters of every lodge.” The constitution does not contemplate that any notice of assessment shall be given to each master mason. On the contrary, each master mason must take notice of the assessment, and that it is due “at the time -of such notice, i. e., at the time when the constitution requires the notice to be given. He must pay it within thirty days of that date, whether-the secretary has given notice of the assessment or not. Each member is conclusively presumed to know the requirements of the constitution of the society to which he belongs. He receives notice, when he gets his certificate and becomes a member, of what the laws of the association require of its officers; and he cannot excuse himself for failing to comply with the laws prescribing his own duties because the officers may have neglected some duty exacted of them. 2 Bacon, Ben. Soc. p. 1114, § 434a; also § 379, p. 950. When under the laws of the society the assessments are irregular in amount or time for payment or become payable only when notice thereof is given to the subordinate lodge, the members of the latter lodge are not in default until notice in conformity with the laws is given and they have failed to pay. 2 Bacon, Ben. Soc. § 379; Hall v. Supreme Lodge K. of H., 24 Fed. 450. Where the statutes of the State under which the society operates, or the laws of the society itself, require notice to foe given before the dues or assessments become due and payable, then, of course, such notice must be given and in the manner and form prescribed before a member becomes delinquent. Bacon, Ben. Soc. § 379; Newton v. Southwestern Mut. L. Asso., 116 Ia. 311; Wolf v. Masonic Mut. Ben. Asso., 108 Mich. 665; Doggett v. Golden Cross, 126 N. C. 477; Ball v. Northwestern Mut. Acc. Assoc., 56 Minn. 414; Covenant Mut. Benefit Assn. v. Spies, 114 Ill. 467; Supreme Lodge K. of H. v. Johnson, 78 Ind. 110; Scheufler v. Grand Lodge A. O. U. W., 45 Minn. 262; Garrettson v. Life Assoc., 93 Ia. 402; McCorkle v. Texas Benefit Assoc., 71 Tex. 149; Murphy v. Independent Order, etc., 77 Miss., 830, 50 L. R. A. 114; Shafer v. United Brothers, etc., 49 N. Y. S. 151; Payn v. Mutual Relief Soc., 17 Abb. N. C. 53. But, in the absence of a statute or any law of the society requiring notice as a condition precedent to the payment of dues, and where the dues are unvarying and permanent charges to be paid at fixed and regular intervals, then a member failing to pay such dues at the time prescribed therefor becomes delinquent and loses his standing and the right to insurance benefits. Such is the case here under the proper construction to be given the constitution of the appellee association.. 2 Bacon, Ben. Soc. § 379. See Lavin v. Grand Lodge A. O. U. W., 78 S. W. Rep. 325. Taking the provisions of section 6 of the constitution as a whole, it was only intended to'prescribe that a charge of $1 as assessments or dues against each master mason in good standing was to he paid at a definite time, It is not a provision for notice to the members, but a provision designating the amount and the time for payment of regular assessments or dues. 2. This is the construction that was put upon it by the officers and members of the association from the beginning. For the court-found that the secretary “never levied any assessment,”' and “never issued any notice that any assessment had been made.” Yet the assured for almost a year had continuously paid the assessments, and had left with a brother member the money to pay the last assessment due, hut which the member neglected to pay until the death of the assured. Then it was too late. This conduct of the officers and the assured, who must be held to have known the laws of the association, tends strongly to show that they understood that no notice was required, and this conduct too confirms u-s in the opinion that the laws of the association do not require any notice to be given to each master mason. The judgment is therefore affirmed. Kirby, J., dissents.